Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No. 333-166842 on Form S-3 and No. 333-33165, No. 333-122502, No. 333-149069, No. 333-163808, and No. 333-175775 on Form S-8 of our reports dated December 12, 2012, relating to the consolidated financial statements and financial statement schedule of Hutchinson Technology Incorporated and subsidiaries, and the effectiveness of Hutchinson Technology Incorporated’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Hutchinson Technology Incorporated for the year ended September 30, 2012. /s/ Deloitte & Touche LLP Minneapolis, Minnesota December 12, 2012
